Exhibit 10.1

Novatel Wireless, Inc.

9645 Scranton Road

Suite 205

San Diego, CA 92121

April 29, 2014

Novatel Shareholders for Change

c/o Cobb H. Sadler

Catamount Strategic Advisors LLC

101 California Street, 41st Floor

San Francisco, CA 94111

Gentlemen:

This letter (this “Agreement”) constitutes the agreement between Novatel
Wireless, Inc., a Delaware corporation (the “Company”), and each of Cobb H.
Sadler (“Sadler”), Edward T. Shadek (“Shadek”), Robert Ellsworth (“Ellsworth”),
Alex Mashinsky (“Mashinsky”), Richard A. Karp (“Karp”), Maguire Financial, LP, a
Delaware limited partnership (the “Maguire Fund”), Maguire Asset Management,
LLC, a Delaware limited liability company (“Maguire Asset Management”), and
Timothy Maguire (together with Sadler, Shadek, Ellsworth, Mashinsky, Karp, the
Maguire Fund and Maguire Asset Management, the “Investors”), with respect to the
matters set forth below.

 

1. Effective upon the execution and delivery of this Agreement by each of the
parties hereto, the Board of Directors of the Company (the “Board”) shall
(i) resolve, in accordance with Section 3.2 of the Bylaws of the Company (the
“Bylaws”), to increase the number of directors constituting the entire Board to
eight (8), (ii) appoint Karp as a director of the Company and a member of the
class of directors of the Company whose terms expire at the 2014 annual meeting
of stockholders (the “2014 Annual Meeting”) and (iii) appoint Mashinsky as a
director of the Company and a member of the class of directors of the Company
whose terms expire at the 2015 annual meeting of stockholders.

 

2. The Nominating and Corporate Governance Committee of the Board will recommend
that the Board nominate, and the Board has agreed to nominate, Karp for election
as a director of the Company at the 2014 Annual Meeting. In addition to Karp,
the Board shall also nominate not more than one (1) other director for
re-election at the 2014 Meeting (such director, together with Karp, the “Company
Nominees”). The Company agrees that, from and after the 2014 Annual Meeting,
during the term of this Agreement, the size of the Board shall not exceed seven
(7) directors and the Board shall resolve, in accordance with Section 3.2 of the
Bylaws, effective upon the conclusion of the 2014 Annual Meeting, to decrease
the number of directors constituting the entire Board to seven (7).



--------------------------------------------------------------------------------

3. Each of Mashinsky and Karp shall agree in writing, during the term of any
service as a director of the Company, (i) to comply with all policies,
procedures, processes, codes, rules, standards and guidelines applicable to
members of the Board, including, without limitation, the Company’s code of
conduct, insider trading policy, and corporate governance guidelines and (ii) to
keep confidential and not disclose discussions and matters considered in
meetings of the Board and Board committees, unless previously disclosed publicly
by the Company. Each of Mashinsky and Karp agrees that he shall withdraw from
the group previously formed by the Investors, effective no later than
immediately prior to the execution and delivery of this Agreement.

 

4. The Company shall use its reasonable best efforts to hold the 2014 Annual
Meeting no later than June 30, 2014.

 

5. In connection with the 2014 Annual Meeting, (i) the Company will recommend
that the Company’s stockholders vote in favor of the election of each of the
Company Nominees, solicit proxies for each of the Company Nominees, and cause
all Voting Securities represented by proxies granted to it (or any of its
officers, directors or representatives) to be voted in favor of each of the
Company Nominees and (ii) the Investors will vote or cause to be voted all
Voting Securities beneficially owned by them on the record date for the 2014
Annual Meeting (x) in favor of each of the Company Nominees and (y) in
accordance with the Board’s recommendation with respect to each other matter,
unless Institutional Shareholder Services Inc. (“ISS”) recommends against such
matter, in which case the Investors shall be permitted to vote in accordance
with ISS’ recommendation.

 

6. Effective upon the execution and delivery of this Agreement, (i) the Company
is separating the positions of Chairman of the Board and Chief Executive
Officer, (ii) the Company is appointing Sue Swenson as independent Chairman of
the Board and (iii) the Chief Executive Officer of the Company has agreed
irrevocably to waive all rights under Section 2.6 of the Employment Agreement,
dated November 2, 2007, by and between the Chief Executive Officer and the
Company (the “Employment Agreement”) that would otherwise arise by reason of the
Chief Executive Officer no longer serving as Chairman of the Board (it being
understood that in all other respects the Employment Agreement shall remain in
effect without modification or waiver).

 

7. Effect upon completion of the 2014 Annual Meeting, the Company will take all
action necessary in furtherance of the appointment of each of Karp and Mashinsky
as a member of any of the following Committees of the Board: the Compensation
Committee; the Nominating and Corporate Governance Committee; and the Audit
Committee. For the avoidance of doubt, (x) the Company shall not be obligated to
appoint either candidate to more than one of such committees, (y) the Company
may appoint each of Karp and Mashinsky to a different committee, and (z) it
shall be a condition to the appointment of either candidate to a particular
committee that the candidate meets the membership eligibility requirements for
the relevant committee established by (i) the Company’s publicly disclosed
corporate governance documents, (ii) the SEC and (iii) the NASDAQ.

 

-2-



--------------------------------------------------------------------------------

8. On or prior to 6:30 a.m., Pacific time, on the date following the execution
of this Agreement, the Company and the Investors will make a public announcement
in the form attached as Exhibit A (the “Press Release”). None of the Investors
nor any of their Affiliates or Associates shall make any public statement
regarding the subject matter of this Agreement or the matters set forth in
Exhibit A prior to the issuance of the Press Release. Other than the Press
Release and the filing of an amendment to the Schedule 13D previously filed by
the Investors attaching this Agreement as an exhibit to the Schedule 13D, none
of the Investors nor any of their Affiliates or Associates shall make any public
statement regarding the subject matter of this Agreement prior to the 2014
Annual Meeting.

 

9. From the date of this Agreement to the Expiration Date (the “Restricted
Period”), none of the Investors shall, and each Investor shall cause its
respective Affiliates and Associates and its and their respective principals,
directors, general partners, officers, employees, and agents and representatives
acting on its behalf not to, in any way, directly or indirectly:

(a) engage in any “solicitation” (as such term is used in the proxy rules of the
Securities and Exchange Commission (the “SEC”) of proxies or consents with
respect to the election or removal of directors or any other matter or proposal
or become a “participant” (as such term is used in the proxy rules of the SEC)
in any such solicitation of proxies or consents;

(b) form or join or in any way participate in any “group” as defined pursuant to
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), with respect to any Voting Securities, other than the group formed by the
Investors prior to the date of this Agreement (the “Existing Group”); provided
that one or more Investors may at any time cease to be members of the Existing
Group;

(c) acquire or offer, seek or agree to acquire, by purchase or otherwise, or
direct any third party in the acquisition of, any Voting Securities or assets or
rights or options to acquire any Voting Securities or assets of the Company or
engage in any swap or hedging transactions or other derivative agreements of any
nature with respect to Voting Securities, if such acquisition or transaction
would result in the Investors having beneficial ownership of more than 15% of
the voting power of the Voting Securities or economic exposure to more than 15%
of the Voting Securities;

(d) make or in any way participate as an offerer (as such term is defined in
Schedule TO under the Exchange Act), directly or indirectly, in any tender
offer, exchange offer, merger, business combination, recapitalization,
restructuring, liquidation, dissolution or extraordinary transaction involving
the Company or its securities or assets (it being understood that the foregoing
shall not restrict the Investors from tendering shares, receiving payment for
shares or otherwise participating in any such transaction on the same basis as
other stockholders of the Company); or make, or support any third party in
making, any proposal, either alone or in concert with others, to the Company or
the Board that would reasonably be expected to require the Company to make a
public announcement regarding any of the types of matters set forth above in
this paragraph;

 

-3-



--------------------------------------------------------------------------------

(e) enter into a voting trust, arrangement or agreement or subject any Voting
Securities to any voting trust, arrangement or agreement, in each case other
than solely with other Investors or other Affiliates of any of the Investors,
with respect to Voting Securities now or hereafter owned by them;

(f) (i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board or (ii) seek, alone or
in concert with others, the removal of any member of the Board;

(g) make any proposal for consideration by the Company’s stockholders at any
annual or special meeting of stockholders of the Company;

(h) seek, alone or in concert with others, representation on the Board except as
contemplated by this Agreement; or

(i) make any request or submit any proposal to amend the terms of this
Agreement.

 

10. Notwithstanding the foregoing, during the Restricted Period, the Investors
and their respective Affiliates may communicate privately with the Company’s
(i) directors, (ii) Chief Executive Officer, Chief Financial Officer or General
Counsel or (iii) advisors at Wilson Sonsini Goodrich & Rosati, Professional
Corporation, but only so long as such private communications are not intended
to, and would not reasonably be expected to, require any public disclosure
thereof.

 

11. During the Restricted Period, the Company and each of the Investors shall
refrain from making, and shall cause their respective Affiliates and Associates
and its and their respective principals, directors, stockholders, members,
general partners, officers and employees not to make, any statement or
announcement that constitutes an ad hominem attack on, or that otherwise
disparages, impugns or is reasonably likely to damage the reputation of, (a) in
the case of statements or announcements by any of the Investors, the Company or
any of its Affiliates or subsidiaries or any of its or their respective
officers, directors or employees or any person who has served as an officer,
director or employee of the Company or any of its Affiliates or subsidiaries,
(b) in the case of statements or announcements by the Company, any of the
Investors and the Investors’ advisors, principals, directors, stockholders,
members, general partners, officers and employees or any person who has served
as an advisor, principal, director, stockholder, member, general partner,
officer or employee of any of the Investors. The foregoing shall not (i) prevent
the Investors from engaging in any communications permitted by Paragraph 10 or
(ii) restrict the ability of any party to comply with any subpoena or other
legal process or respond to a request for information from any governmental
authority with jurisdiction over the party from whom information is sought.

 

12. The Company shall reimburse the Investors for their reasonable, documented
out-of-pocket legal and other advisory fees and expenses incurred in connection
with the negotiation and execution of this Agreement, provided that such
reimbursement shall not exceed seventy five thousand dollars ($75,000.00) in the
aggregate.

 

-4-



--------------------------------------------------------------------------------

13. As used in this Agreement, the term (a) “Person” shall be interpreted
broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure; (b) “Affiliate” shall have the meaning set forth in Rule 12b-2
promulgated under the Exchange Act and shall include Persons who become
Affiliates of any Person subsequent to the date of this Agreement;
(c) “Associate” shall have the meaning set forth in Rule 12b-2 promulgated under
the Exchange Act and shall include Persons who become Associates of any Person
subsequent to the date of this Agreement; (d) “Voting Securities” shall mean the
shares of the Common Stock and any other securities of the Company entitled to
vote in the election of directors, or securities convertible into, or
exercisable or exchangeable for, such shares or other securities, whether or not
subject to the passage of time or other contingencies; (e) “business day” shall
mean any day other than a Saturday, Sunday or a day on which the Federal Reserve
Bank of San Francisco is closed; (f) “beneficially own”, “beneficially owned”
and “beneficial ownership” shall have the meaning set forth in Rule 13d-3
promulgated under the Exchange Act; and (g) “Expiration Date” means the earlier
to occur of (i) the date that is 30 days prior to the last date pursuant to
which stockholder nominations for director elections are permitted pursuant to
the Bylaws with respect to the Company’s 2015 annual meeting of stockholders and
(ii) the date that is one hundred (100) days prior to the first anniversary of
the 2014 Annual Meeting.

 

14. Each of the Investors, severally and not jointly, represents and warrants
that (a) this Agreement has been duly authorized, executed and delivered by it
and is a valid and binding obligation of such Investor, enforceable against it
in accordance with its terms; (b) as of the date of this Agreement, it is the
beneficial owner of the Voting Securities set forth opposite the name of such
Investor on Exhibit B hereto; (c) as of the date of this Agreement, none of such
Investor and its Affiliates is a party to any swap or hedging transactions or
other derivative agreements of any nature with respect to the Voting Securities;
and (d) none of the Investors has, directly or indirectly, compensated or agreed
to, and will not, compensate Mashinsky or Karp for their service as a nominee or
director of the Company with any cash, securities (including any rights or
options convertible into or exercisable for or exchangeable into securities or
any profit sharing agreement or arrangement), or other form of compensation
directly or indirectly related to the Company or its securities, other than cash
compensation, if any, which compensation has been previously disclosed to the
Company and has been paid in full prior to the date hereof.

 

15.

The Company represents and warrants that (a) this Agreement has been duly
authorized, executed and delivered by it and is a valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms;
(b) does not require the approval of the stockholders of the Company; and
(c) does not and will not violate any law, any order of any court or other
agency of government, the Company’s Certificate of Incorporation or Bylaws, each
as amended from time to time, or any provision of any agreement or other
instrument to which the Company or any of its properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or

 

-5-



--------------------------------------------------------------------------------

  both) a default under any such agreement or other instrument, or result in the
creation or imposition of, or give rise to, any material lien, charge,
restriction, claim, encumbrance or adverse penalty of any nature whatsoever
pursuant to any such indenture, agreement or other instrument.

 

16. The Company and each of the Investors acknowledge and agree that money
damages would not be a sufficient remedy for any breach (or threatened breach)
of this Agreement by it and that, in the event of any breach or threatened
breach hereof, (a) the non-breaching party will be entitled to injunctive and
other equitable relief, without proof of actual damages; (b) the breaching party
will not plead in defense thereto that there would be an adequate remedy at law;
and (c) the breaching party agrees to waive any applicable right or requirement
that a bond be posted by the non-breaching party. Such remedies will not be the
exclusive remedies for a breach of this Agreement, but will be in addition to
all other remedies available at law or in equity.

 

17. This Agreement constitutes the only agreement between the Investors and the
Company with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns. No party may
assign or otherwise transfer either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other parties. Any purported transfer requiring consent without such consent
shall be void. No amendment, modification, supplement or waiver of any provision
of this Agreement shall be effective unless it is in writing and signed by the
party affected thereby, and then only in the specific instance and for the
specific purpose stated therein. Any waiver by any party of a breach of any
provision of this Agreement shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Agreement. The failure of a party to insist upon strict adherence to any
term of this Agreement on one or more occasions shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

18. If any provision of this Agreement is held invalid or unenforceable by any
court of competent jurisdiction, the other provisions of this Agreement shall
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable. The parties further agree to
replace such invalid or unenforceable provision of this Agreement with a valid
and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.

 

19.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware. Each of the Investors and the Company (a) irrevocably and
unconditionally consents to the personal jurisdiction and venue of the federal
or state courts located in Wilmington, Delaware; (b) agrees that it shall not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court; (c) agrees that it shall not bring any action
relating to this Agreement or otherwise in any court other than such courts; and
(d) waives any claim of improper venue or any claim that those courts are an

 

-6-



--------------------------------------------------------------------------------

  inconvenient forum. The parties agree that mailing of process or other papers
in connection with any such action or proceeding in the manner provided in
Paragraph 21 or in such other manner as may be permitted by applicable law,
shall be valid and sufficient service thereof. Each of the parties, after
consulting or having had the opportunity to consult with counsel, knowingly,
voluntarily and intentionally waives any right that such party may have to a
trial by jury in any litigation based upon or arising out of this Agreement or
any related instrument or agreement, or any of the transactions contemplated
thereby, or any course of conduct, dealing, statements (whether oral or
written), or actions of any of them. No party shall seek to consolidate, by
counterclaim or otherwise, any action in which a jury trial has been waived with
any other action in which a jury trial cannot be or has not been waived.

 

20. This Agreement is solely for the benefit of the parties and is not
enforceable by any other Person.

 

21. All notices, consents, requests, instructions, approvals and other
communications provided for herein, and all legal process in regard hereto, will
be in writing and will be deemed validly given, made or served when delivered in
person, by electronic mail, by overnight courier or two business days after
being sent by registered or certified mail (postage prepaid, return receipt
requested) as follows:

If to the Company to:

Novatel Wireless, Inc.

9645 Scranton Road

Suite 205

San Diego, CA 92121

Attn: Catherine Ratcliffe

email: cratcliffe@nvtl.com

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

1301 Avenue of the Americas, 40th Floor

New York, NY 10019

Attn: Warren S. de Wied

email: wdewied@wsgr.com

If to the Investors:

c/o Cobb H. Sadler

Catamount Strategic Advisors LLC

101 California Street, 41st Floor

San Francisco, CA 94111

email: cobb@catamountllc.com

 

-7-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, New York 10022

Attn: Steve Wolosky

            Andrew Freedman

email: swolosky@olshanlaw.com

            afreedman@olshanlaw.com

At any time, any party may, by notice given in accordance with this paragraph to
the other parties, provide updated information for notices hereunder.

 

22. Each of the parties acknowledges that it has been represented by counsel of
its choice throughout all negotiations that have preceded the execution of this
Agreement, and that it has executed this Agreement with the advice of such
counsel. Each party and its counsel cooperated and participated in the drafting
and preparation of this Agreement, and any and all drafts relating thereto
exchanged among the parties shall be deemed the work product of all of the
parties and may not be construed against any party by reason of its drafting or
preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
that drafted or prepared it is of no application and is hereby expressly waived
by each of the parties, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.

 

23. This Agreement may be executed by the parties in separate counterparts
(including by fax, .jpeg, .gif, .bmp and .pdf), each of which when so executed
shall be an original, but all such counterparts shall together constitute one
and the same instrument.

[Signature pages follow.]

 

-8-



--------------------------------------------------------------------------------

If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement shall constitute a binding agreement among
us.

 

Very truly yours, NOVATEL WIRELESS, INC. By:  

 

Name:   Title:  

Accepted and agreed to as of the date first written above:

 

 

Cobb H. Sadler

 

Edward T. Shadek

 

Robert Ellsworth

 

Alex Mashinsky

 

Richard A. Karp

 

Maguire Financial, LP By Maguire Asset Management, LLC, its general partner By:
 

 

Name:   Title:  

[Signature Page to Letter Agreement]



--------------------------------------------------------------------------------

Maguire Asset Management, LLC By:  

 

Name:   Title:  

 

 

Timothy Maguire

[Signature Page to Letter Agreement]